Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/165,370 entitled "LIFE INSURANCE SYSTEM WITH FULLY AUTOMATED UNDERWRITING PROCESS FOR REAL-TIME UNDERWRITING AND RISK ADJUSTMENT, AND CORRESPONDING METHOD THEREOF" with Claims 1, 5-24, 26, and 29-51 pending. 
Status of Claims
Claims 1, 26, and 50 have been amended and are hereby entered.
Claims 2-4, 25, and 27-28 were previously cancelled.
Claims 1, 5-24, 26, and 29-51 are pending and have been examined.
Response to Amendment
The amendment filed September 7, 2022 has been entered. Claims 1, 5-24, 26, and 29-51 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed April 7, 2022. 
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5-24, 26, and 29-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 5-24, 26, and 29-51 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“mortality classification” 
“risk assessment”
“risks associated with a plurality of  individuals are at least partially transferable risks associated with a plurality of  individuals are at least partially transferable”
“from the first insurance system to an associated second insurance system”
“identify and select a specific risk class associated with the risk of the exposed individual”
“indicating captured self-declaration of smoking or non-smoking”
“assign the risk- exposed individual to a first  channel”
“assigning  individuals with detected non-smoking patterns to a second  channel”
“assigning  individuals with detected smoking patterns to a third  channel”
“risk associated with the  individual is transferable”
“transferring a risk”
“detection of smokers using smoker characteristics”
These limitations clearly relate to managing transactions/interactions between individuals, insurers, and/or re-insurers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing assess risk or assign  individuals for underwriting process recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “signaling system”, “ process”, “medical laboratory measuring devices”, “random forest processing”, “ensemble learning structure”, “decision trees”, “stochastic discrimination”, “ channel”, “assigned channel”, “parameters”, “circuitry”, “captured self-declaration”, “machine learning-based pattern recognition”, “laboratory-scaled”, and “a memory; and circuitry configured to access a database stored in the memory, the database” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The Applicant’s Specification merely requires [0025] “a computer program product that includes computer program code means for controlling one or more processors of the control system in such a manner that the control system performs the proposed method; and it relates, in particular, to a computer program product that includes a computer-readable medium containing the computer program code means for the processors.” Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 5 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “machine learning-based pattern recognition module”, “Gradient Boosting (GBM)”, “machine learning structure for regression, classification and prediction”, “a set or ensemble of prediction structures using classifiers”, “optimization”,   and “differentiable loss function” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 5 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 6 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “machine learning-based pattern recognition module”, “support vector machines (SVM)”, “machine learning structure for regression, classification and prediction”, “sets of  parameters”, “definable categories”, “ensembles”, “non-probabilistic binary linear classifier”,  and “structure” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 7 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “machine learning-based pattern recognition module”, “logistic regression as a machine learning structure for regression, classification and prediction”, “probability of a binary response”, and “ parameters as predictors” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 8 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “risk transfer parameters”, “plurality of payment transfer modules”, “payment parameters”, and “risk exposures” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “risk-related data”, “risk transfer parameters”, “payment transfer parameters”, “defined risk events”, and “circuitry” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 10 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,  “risk transfer parameters”, “payment transfer modules”, and “payment parameters” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 11 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,  “circuitry”, “risk transfer parameters”, and “payment transfer parameters” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk transfer parameters”, “laboratory-confirmed parameters”, “channel”,  “dynamically adapted and optimized”, and “risk-related individual data” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk transfer parameters”, “payment transfer parameters”, “dynamically adapted and optimized”, and   “prediction errors” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 14 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “detection pattern parameters”, “data”, “parameters”, “check back confirmation”, “accept or decline data”, and   “control unit” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 15 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “exceedance of a predefined uncertainty threshold” and   “patterns” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 16 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk classes of the table”, “stored risk classes”, “product”, “data store”, “mortality factor”, “criteria associated with the risk classes”, “empirical data”, “activation signal”, and   “relative risk ratio” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 17 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “parameters”, “risk-related individual data”, and “product” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 18 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,      and     “circuitry” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 19 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk class criteria”, “activation signal”, and     “automatically negotiate” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 20 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk class criteria”, and     “automatically negotiate” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 21 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk classes”, “criteria”, and     “risk ratios” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 22 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk classes”, “redefines”, and     “risk ratios” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 22 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 23 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “risk classes”, “sub-groups of risks”, and     “risk ratios” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 23 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 24 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”,    “prevalence data”, “empirical data”, “stored data”, and     “risk class criteria” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 24 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 26 recites: 
“mortality classification” 
“risk assessment”
“risks associated with a plurality of  individuals are at least partially transferable”
“from a  individual to a first insurance system and from the first insurance system to an associated second insurance system”
“identified out and selected from the stored risk classes”
“indicating a captured self-declaration of smoking or non-smoking”
“assign the risk- exposed individual to a first  channel”
“assigning  individuals with detected non-smoking patterns to a second  channel”
“assigning  individuals with detected smoking patterns to a third  channel”
“risk associated with the  individual is transferable”
“detection of smokers using smoker characteristics”
These limitations clearly relate to managing transactions/interactions between individuals, insurers, and/or re-insurers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing assess risk or assign  individuals for underwriting process recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “signaling method”, “ structure”, “ channel”, “assigned channel”, “parameters”, “circuitry”, “captured self-declaration”, “machine learning-based pattern recognition”, and   “laboratory-scaled”, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The Applicant’s Specification merely requires [0025] “a computer program product that includes computer program code means for controlling one or more processors of the control system in such a manner that the control system performs the proposed method; and it relates, in particular, to a computer program product that includes a computer-readable medium containing the computer program code means for the processors.” Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 26 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 29 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “machine learning-based pattern recognition module”,   “random forest processing”, “ensemble learning structure for classification, regression and prediction”, “class”, “mode of the classes or mean prediction as regression of the individual trees” and “decision trees” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 29 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 30 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “machine learning-based pattern recognition module”, “Gradient Boosting (GBM)”, “machine learning structure for regression, classification and prediction”, “a set or ensemble of prediction structures using classifiers”, “optimization”,   and “differentiable loss function” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 30 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 31 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “machine learning-based pattern recognition module”, “support vector machines (SVM)”, “machine learning structure for regression, classification and prediction”, “sets of  parameters”, “definable categories”, “ensembles”, “non-probabilistic binary linear classifier”,  and “structure” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 31 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 32 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “machine learning-based pattern recognition module”, “logistic regression as a machine learning structure for regression, classification and prediction”, “probability of a binary response”, and “ parameters as predictors” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 32 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 33 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “risk transfer parameters”, “plurality of payment transfer modules”, “payment parameters”, and “risk exposures” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 33 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 34 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”, “risk-related data”, “machine learning- based control circuit”, “risk transfer parameters”, “payment transfer parameters”, “defined risk events”, and “circuitry” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 34 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 35 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,  “risk transfer parameters”, “payment transfer modules”, and “payment parameters” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 35 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 36 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk transfer parameters”, and “payment transfer parameters” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 36 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 37 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk transfer parameters”, “laboratory-confirmed  parameters”, “channel”,  “dynamically adapted and optimized”, and “risk-related individual data” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 37 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 38 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk transfer parameters”, “payment transfer parameters”, “dynamically adapted and optimized”, and   “prediction errors” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 38 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 39 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “detection pattern parameters”, “ data”, “ parameters”, “check back confirmation”, “accept or decline data”, and   “control unit” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 39 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 40 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “exceedance of a predefined uncertainty threshold” and   “patterns” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 40 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 41 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk classes of the table”, “stored risk classes”, “product”, “data store”, “mortality factor”, “criteria associated with the risk classes”, “empirical data”, “activation signal”, and   “relative risk ratio” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 41 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 42 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “parameters”, “risk-related individual data”, and “product” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 42 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 43 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,      and     “circuitry” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 43 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 44 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk class criteria”, “activation signal”, and     “automatically negotiate” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 44 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 45 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk class criteria”, and     “automatically negotiate” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 45 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 46 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk classes”, “criteria”, and     “risk ratios” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 46 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 47 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk classes”, “re-determining”, and     “risk ratios” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 47 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 48 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “risk classes”, “sub-groups of risks”, and     “risk ratios” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 48 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 49 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “method”,    “prevalence data”, “empirical data”, “stored data”, and     “risk class criteria” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 49 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 50 recites: 
“risk assessment”
“risks associated with a plurality of  individuals are at least partially transferable”
“from a risk exposed individual to a first insurance system and from the first insurance system to an associated second insurance system”
“identified out and selected of the stored risk classes”
“indicating captured self-declaration of smoking or non-smoking”
“risk exposed individual is automatically assigned to a first  channel”
“assigning risk exposed individuals with detected non-validity patterns to a second  channel”
“assigning risk exposed individuals with detected validity patterns to a third  channel”
“risk associated with the  individual is transferable”
“transferring a risk”
These limitations clearly relate to managing transactions/interactions between individuals, insurers, and/or re-insurers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing assess risk or assign  individuals for underwriting process recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “medical laboratory measuring devices”, “random forest processing”, “ensemble learning structure”, “decision trees”, “stochastic discrimination”, “signaling method”, “ process”, “ channel”, “assigned channel”, “parameters”, “circuitry”, “captured self-declaration”, “machine learning-based pattern recognition”, and   “laboratory-scaled”, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The Applicant’s Specification merely requires [0025] “a computer program product that includes computer program code means for controlling one or more processors of the control system in such a manner that the control system performs the proposed method; and it relates, in particular, to a computer program product that includes a computer-readable medium containing the computer program code means for the processors.”  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 50 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 51 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: “system”, “system risks”, and “life-related risks and casualty- related risks and property-related risks” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 51 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  The Applicant’s Specification merely requires [0025] “a computer program product that includes computer program code means for controlling one or more processors of the control system in such a manner that the control system performs the proposed method; and it relates, in particular, to a computer program product that includes a computer-readable medium containing the computer program code means for the processors.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1, 5-24, 26, and 29-51 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10-12, 14-16, 18-24, 26, 29, 31, 36, 37, 39, 40, 43-51 are rejected under 35 U.S.C. 103 as being unpatentable over Erlanger (“APPARATUS AND METHOD FOR COMPONENT ANALYSIS OF POOLED SECURITIES”, U.S. Publication Number: 20110047098 A1), in view of Rosenberg (“METHODS AND COMPOSITIONS FOR DETERMINING SMOKING STATUS”, U.S. Publication Number: 20150178462 A1),in view of Koziol (“INSURANCE TRANSACTION SYSTEM AND METHOD”, U.S. Publication Number: 20140019171 A1), in view of Kaznady (“SYSTEM AND METHOD FOR PREDICTION USING SYNTHETIC FEATURES AND GRADIENT BOOSTED DECISION TREE”, U.S. Publication Number: 20170213280 A1),in view of Gaubatz (“SYSTEM AND METHOD FOR EVALUATING PREFERRED RISK DEFINITIONS”, U.S. Patent Number: 7849002 B2)













Regarding Claim 1, 
Erlanger teaches,
An electonic automated, real-time mortality classification and signaling system for real-time risk assessment, (Erlanger [0101] Key to the process is the electronic real-time display of the clear economic benefit available / Erlanger [0109] It delivers increasingly granular real-time data and analytics for all financial products with primary and secondary markets. / Erlanger [0451] operating metrics that measure different type of operating performance risks...medical histories, mortality rates / Erlanger  [0131] Risk occurs, in terms of this type of mathematics, in some kind of linear or “normalized” fashion that can be grouped in such classifications as standard deviations. / Erlanger  [0272] Any regulator of financial products can use their signals from commonly captured data. / Erlanger  [0373] correct identification of the ultimate bearers of risk, and proper assessment as to whether they can manage it.)
and dynamic adjustment providing an automated, dynamically adaptable underwriting process based on an automated selective multi-level  process, (Erlanger [0098] diversification or incidence or percentage risk per investment pool (which can include a single risk category or multiple risk categories such as environmental, weather, interest rate, counterparty and other analyzable risks); / Erlanger [0083] risk discovery and analysis, with associated pricing adjustments, and an exchange or index product for use on an exchange that trades risk transfer and/or financial products that transfer risk / Erlanger [0384] create a state-run facility designed to allow states to pool catastrophic risks, divide that pool into portions sold to a wide range of investors through direct placements or in over-the-counter markets. / Erlanger  [0318] g. Data density increases dynamically the perception of frequency of a risk (i.e. today's more sensitive measures make risk seem to occur more often). / Erlanger  [0088] The inventive solution focuses on the exchange of underwriting standards in insurance, loans and lines of credit, as well as the creation of data and analytics relating to the markets for those products.[0089] An important part of the inventive solution is sorting and matching to the best deal. Through this process, prospective counterparts to a transaction offer increasingly detailed information about themselves in order to better target and price the transaction. / Erlanger   [0420] utilize current technology in devising a solution that supports growing dynamic financial and commercial markets. / Erlanger [0414] The present solution addresses these problems through a system which: provides all necessary information on an on-going real-time basis...allow a free flow of information: let all market participants have access to real time data feed on market activity that enables real price discovery; and establishes genuinely autonomous credit rating agencies)
where risks associated with a plurality of individuals are at least partially transferable from an individual to a first automated insurance system and from the first automated insurance system to an associated second insurance system, (Erlanger [0015] receiving or extracting or generating data elements regarding financial products contracts in a pooled security from one or more persons / Erlanger [0011] As is well known to those in the trade, it is possible through one kind of financial engineering or another to change high risk assets into low risk ones through various kinds of aggregation, diversification, hedging and division of risk. / Erlanger [0053] For example, many lenders desire to sell a loan immediately after they have made it, and many insurers who write policies immediately seek reinsurance (i.e., to transfer all, or a portion of, the risk associated with the policy to a reinsurer). It is, therefore, possible that a lender/insurer will lend to an applicant or write a policy through the system, and incur a fee for doing so, and then sell that loan or reinsure that policy through the system / Erlanger [0057] the buying and selling of loans between buyers and sellers of loans, or reinsurance of existing policies by a plurality of reinsurers to a plurality of reinsureds / Erlanger [0435] one embodiment is a data processing system having one or more program executing computers, and one or more data storage devices, which processes data captured in the application processes and in subsequent transactions.)
the system (Erlanger [0451] operating metrics that measure different type of operating performance risks...medical histories, mortality rates / Erlanger  [0131] Risk occurs, in terms of this type of mathematics, in some kind of linear or “normalized” fashion that can be grouped in such classifications as standard deviations. / Erlanger  [0272] Any regulator of financial products can use their signals from commonly captured data.)
comprising: a memory;  and circuitry configured to: access a database stored in the memory, the database including retrievable risk classes each comprising assigned risk class criteria, (Erlanger [0039] The data elements can be stored in a relational database or other database. / Erlanger [0175] A database displays and cross references all elements relevant to policy issuance, including, without limitation: ...by broad product type or sub group, ...both granular and high level risk performance by insurance product or insured type analyzed as far down as performance on the individual policy level. / Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types. )
wherein the parameters of the individuals are captured relating to criteria of the stored risk classes and stored by the circuitry, (Erlanger [0273-0274] The invention contemplates a system for valuing, the placement and/or performance of insurance/reinsurance and/or loans/lines of credit by such factors familiar to those skilled in the art:...by what risk factors / Erlanger [0409] The embedded data structures relate to underwriting standards and transaction details and updated risk factors. / Erlanger [0454] The data processing systems 101 to be most effective should collect data from a range of sources, including originators, purchasers, ...data providers on trends and relationships between factors and affected elements / Erlanger [0513] The performance and other related risk data is stored in the database.)
and identify and select a specific risk class associated with the risk of the individual out from the stored risk classes, based on the captured parameters, wherein parameters of the individuals comprise at least parameters; the circuitry is configured to automatically assign the individual to a first  channel, (Erlanger [0039] The data elements can be stored in a relational database or other database. Alternatively, in a preferred embodiment, the data elements do not require a relational database and are stored with associated data tags to identify each data element. / Erlanger [0148] is embedded in software that connects to a central database that is the search engine.  / Erlanger [0175] A database displays and cross references all elements relevant to policy issuance / Erlanger [0409]  The embedded data structures relate to underwriting standards and transaction details and updated risk factors. / Erlanger [0421] categorized into one of three levels:... )
pattern recognition automatically (Erlanger [0176] Over time the emphasis of the analytics shifts from improving operational and volume performance to focus on ...transaction patterns, and risk analysis.)
and automatically assigning individuals (Erlanger [0039] The data elements can be stored in a relational database or other database. / Erlanger [0175] A database displays and cross references all elements relevant to policy issuance, including, without limitation: ...by broad product type or sub group, ...both granular and high level risk performance by insurance product or insured type analyzed as far down as performance on the individual policy level. / Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types. / Erlanger [0057] the buying and selling ... reinsurance of existing policies by a plurality of reinsurers to a plurality of reinsureds)
to a third  channel (Erlanger [0039] The data elements can be stored in a relational database or other database. / Erlanger [0175] A database displays and cross references all elements relevant to policy issuance, including, without limitation: ...by broad product type or sub group, ...both granular and high level risk performance by insurance product or insured type analyzed as far down as performance on the individual policy level. / Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types. / Erlanger [0057] the buying and selling ... reinsurance of existing policies by a plurality of reinsurers to a plurality of reinsureds / Erlanger [0421] categorized into one of three levels:...)
applicant's medical condition (Erlanger [0454] data providers on trends and relationships between factors and affected elements, for example, in connection with ...medical,...and other conditions.)
pattern recognition module 
(Erlanger [0176] Over time the emphasis of the analytics shifts from improving operational and volume performance to focus on ...transaction patterns, and risk analysis.)
comprising demographic data and/or risky avocation participation and/or risk-transfer benefits requested 
(Erlanger [0072] Clinical/demographic factors were assessed for smoking status
Erlanger [0007] Cotinine is a metabolite of nicotine and appears in the blood and urine of cigarette smokers.)
and/or employment-related information and/or applicant's medical condition
(Erlanger [0038]  employment history/type
Erlanger [0454]  trends and relationships between factors and affected elements, for example, in connection with ...medical, ...and other conditions.)
and residence location of the individual
(Erlanger [0038] the primary/secondary residence)
pattern recognition module
(Erlanger [0176] Over time the emphasis of the analytics shifts from improving operational and volume performance to focus on ...transaction patterns, and risk analysis.)
for detected individuals in the third  channel, (Erlanger [0508] As a result, one critical issue is risk detection/assessment and, with this, appropriate financial valuation. / Erlanger [0077]  assessing the cost/value of individual policies that are to be reinsured; / Erlanger [0523]  data, compared across transaction platforms, can be used to identify particular bellwether events such as systemic risks and concentrated counterparty risks,... or resale of derivative risks and much more. Participants can track and model these data points to assess the actual performance and risk profile of assets. / Erlanger [0421] categorized into one of three levels:...)
 the circuitry is further configured to request and capture parameters, (Erlanger [0039] The data elements can be stored in a relational database or other database. / Erlanger [0175] A database displays and cross references all elements relevant to policy issuance, including, without limitation: ...by broad product type or sub group, ...both granular and high level risk performance by insurance product or insured type analyzed as far down as performance on the individual policy level. / Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types.)
for the real-time risk assessment, (Erlanger [0139] Comparable operating metrics, (which may be visualized as forming a graphic type of CAT scan) all types of origination, transacting and processing platforms—for financial and non-financial (commercial) products—are compared in real time when a risk is perceived, in order to see if the risk, and specific performance of a financial or non-financial product / Erlanger [0451] operating metrics that measure different type of operating performance risks...medical histories, mortality rates)
a relative mortality factor is measured (Erlanger [0451] operating metrics that measure different type of operating performance risks...medical histories, mortality rates)
requesting and capturing parameters and comparing, the captured parameters (Erlanger [0039] The data elements can be stored in a relational database or other database. / Erlanger [0175] A database displays and cross references all elements relevant to policy issuance, including, without limitation: ...by broad product type or sub group, ...both granular and high level risk performance by insurance product or insured type analyzed as far down as performance on the individual policy level. / Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types.)
based pattern-recognition module (Erlanger [0176] Over time the emphasis of the analytics shifts from improving operational and volume performance to focus on ...transaction patterns, and risk analysis.)
and for transferring a risk associated with the individual from the individual to a first automated insurance system and from the first automated insurance system to the associated second automated insurance system, (Erlanger [0015] receiving or extracting or generating data elements regarding financial products contracts in a pooled security from one or more persons / Erlanger [0011] As is well known to those in the trade, it is possible through one kind of financial engineering or another to change high risk assets into low risk ones through various kinds of aggregation, diversification, hedging and division of risk. / Erlanger [0053] For example, many lenders desire to sell a loan immediately after they have made it, and many insurers who write policies immediately seek reinsurance (i.e., to transfer all, or a portion of, the risk associated with the policy to a reinsurer). It is, therefore, possible that a lender/insurer will lend to an applicant or write a policy through the system, and incur a fee for doing so, and then sell that loan or reinsure that policy through the system / Erlanger [0057] the buying and selling of loans between buyers and sellers of loans, or reinsurance of existing policies by a plurality of reinsurers to a plurality of reinsureds / Erlanger [0414] The present solution addresses these problems through a system which: provides all necessary information on an on-going real-time basis...allow a free flow of information: let all market participants have access to real time data feed on market activity that enables real price discovery; and establishes genuinely autonomous credit rating agencies)
generating an activation signal and transmit the generated activation signal to the first automated insurance system and to the associated second automated insurance system, system in order to activate and/or execute the risk transfer  the risk transferred being synchronized between the first and second automated insurance system dynamically by balancing the risk-transfer in the pooled resources. (Erlanger [0234] The invention facilitates the capture of all data associated with a transaction and aggregates, and recycles the information to help create new products or other market possibilities ...It provides improved accuracy of submissions and underwriting information. More granularly matches insurer risk transfer needs to reinsurers. / Erlanger [0299]  The invention proposes that all market participants open their loan-qualifying and risk transfer underwriting standards, as well as their associated contract prices, terms and conditions, to one another in a system. Transparency and market standardization used jointly are proven method of increasing business volumes and lowering the costs of risk transfers. / Erlanger [0082] Risk Transfer / Erlanger [0083] The present invention extends ...an exchange that trades risk transfer and/or financial products that transfer risk)
Erlanger does not teach  indicating captured self-declaration of smoking or non-smoking of the  individuals, wherein upon triggering the  parameters indicating a captured self-declaration of smoking of a risk- exposed individual, in response to triggering  parameters indicating captured self-declaration of non-smoking of  individuals, the triggered parameters are processed by the circuitry using a machine learning-based; medical laboratory measuring devices for blood and/or urinalysis measuring smoking-related laboratory-scaled individual-specific parameters by the blood and/or urinalysis; wherein the parameters are measured by laboratory test at least comprising blood and/or urine analysis; automatically assigning  individuals with detected non-smoking patterns to a second  channel as predicted non-smokers; with detected smoking patterns; as predicted smokers; and the laboratory-scaled  parameters are triggered for measured smoking and not-measured smoking; based on the captured risk-related individual data and the measured smoking or non- smoking parameter corresponding to the assigned channel, wherein based on the real- time risk assessment, the risk associated with the  individual is transferable from the  individual to a first insurance system and from the first insurance system to the associated second insurance system; and based on the captured individual's specific parameter assignable to corresponding risk class criteria of the risk classes;  the risk class criteria comprise at least a risk class criterion indicating smoking or non- smoking, for risk exposed individuals in the first  channel, the risk class criterion indicating smoking or non-smoking is automatically set to smoking, for  individuals in the second  channel, to non-smoking, and for  individuals in the third  channel, according to the laboratory-scaled, measured smoking or non-smoking parameters; and/or previous tobacco usage; approach to the classification is implemented by selecting random subset of features;  against predicted smoking or non-smoking patterns ; and predictive model if comparison indicates error rates higher than a threshold;  the triggered parameters being related to ….risk-transfer benefits requested  and history of impairments including at least one of cancer, heart attack, and stroke; wherein the machine learning-based pattern recognition module, implemented by the circuitry being based on random forest processing as an ensemble learning structure for classification, regression and prediction, wherein the machine learning-based pattern recognition module operates by constructing a multitude of decision trees during training, and outputting the class that is the mode of the classes or mean prediction as regression of the individual trees; for the training; and re-learn the machine learning; and a stochastic discrimination; the automated real-time mortality classification and signaling system being operated in an ongoing validation process diverting a definable percentage of the individuals with detected non-smoking patterns to the third  channel; the system providing automated detection of smokers; by capturing laboratory-scaled individual-specific parameters; wherein the laboratory- scaled individual-specific parameters, and the laboratory-scaled individual-specific parameters are triggered for measured smoking and non-smoking parameters;capture not smoking related input data exclusively provided by the individual are captured for processing by the machine learning-based;capturing the not smoking related input data exclusively provided by the individual;thereby correcting by the random forest processing overfitting of the decision trees through their training set;the machine learning-based ;  and wherein for detecting and triaging non-smoking patterns from smoking pattern only the input data of the individual is used, the machine learing-based ... providing a dissimilarity measure between different input data enabling distinction of captured real input data from synthetic input data.
Rosenberg teaches,
medical laboratory measuring devices for blood and/or urinalysis measuring smoking-related laboratory-scaled individual-specific parameters by the blood and/or urinalysis;  wherein the parameters are measured by laboratory test at least comprising blood and/or urine analysis
(Rosenberg  [0007]  Biochemical measurements of cotinine in blood or urine therefore provide a marker of smoking status, , but specialized assays are required. A general assay using readily available and general molecular biology tools such as quantitative RNA measures or nucleic acid sequencing reactions provides an independent way to determine smoking status and can be carried out as part of a parallel or multiplexed series of nucleic-acid based measures obtained from a patient sample.
Rosenberg  [0021] The data in the dataset may reflect measurements made using a nucleotide-based assay such as a qRT-PCR assay, a hybridization assay, or a sequencing reaction assay.
Rosenberg  [0042] The bodily fluid can then be tested to determine the value of one or more markers using an assay.
Rosenberg [0039]  The values can be obtained, for example, by experimentally obtaining measures from a sample by an assay performed in a laboratory, or alternatively, obtaining a dataset from a service provider such as a laboratory  
Rosenberg [0091]  PAXgene® tube)
indicating captured self-declaration of smoking or non-smoking of the  individuals, (Rosenberg [0100] A patient was defined as a smoker if their self-reported smoking status was a current smoker or one who had recently quit (within the previous two months). / Rosenberg [0109] subjects were self-reported smokers, 1 had recently quit, and 1 was a former smoker. / Rosenberg [0021] The threshold can be associated with expression data obtained from a non-smoking subject or a non-smoking population of subjects.  / Rosenberg [0108] Ten samples from self-reported non-smokers)
the  parameters indicating a captured self-declaration of smoking of a risk- exposed individual, (Rosenberg [0021] The instructions may further include threshold values for use in the analysis and/or an interpretation function for generating a score indicative of smoking status.)
 parameters indicating captured self-declaration of non-smoking of  individuals (Rosenberg [0021] The instructions may further include threshold values for use in the analysis and/or an interpretation function for generating a score indicative of smoking status.)
automatically assigning  individuals with detected non-smoking patterns to a second  channel as predicted non-smokers, (Rosenberg [0040] a negative value indicates that the marker is negatively associated with smoking status (i.e., that the marker is associated with negative (“non-smoking”) smoking status. / Rosenberg [0021]  The marker may be positively or negatively correlated with Smoking status, and the expression level of the marker may be increased or decreased in a smoker as compared to a non-smoker.)
predicted smokers (Rosenberg [0003]  predictive models for determining smoking status / Rosenberg [0023] application of predictive model of samples into smoker and non-smoker categories / Rosenberg [0051] predictive models of smoking status)
and the laboratory-scaled  parameters are triggered for measured smoking and not-measured smoking, (Rosenberg [0007] A general assay using readily available and general molecular biology tools such as quantitative RNA measures or nucleic acid sequencing reactions provides an independent way to determine smoking status and can be carried out as part of a parallel or multiplexed series of nucleic-acid based measures obtained from a patient sample.)
based on the captured risk-related individual data and the measured smoking or non- smoking parameter corresponding to the assigned channel (Rosenberg [0019] determining a score from the dataset using an interpretation function, wherein said score is indicative of said subject's smoking status)
and based on the captured individual's specific parameter assignable to corresponding risk class criteria of the risk classes
(Rosenberg [0023] plot showing relationship between classification by application of predictive model of samples into smoker and non-smoker categories and mean cotinine levels 
Rosenberg [0046] classifying based on a single gene
Rosenberg [0051] smoking status and methods for their use to score and optionally classify samples)
, the risk class criteria comprise at least a risk class criterion indicating smoking or non- smoking, (Rosenberg [0021] the subject's smoking status can be used to assess risk of developing a smoking-related disease such as chronic obstructive pulmonary disease, chronic bronchitis, emphysema, lung cancer, or asthma.....The marker may be positively or negatively correlated with smoking status, and the expression level of the marker may be increased or decreased in a smoker as compared to a non-smoker. / Rosenberg [0023] application of predictive model of samples into smoker and non-smoker categories / Rosenberg [0040]  A positive value in Table 1 indicates that the marker is positively associated with smoking status, while a negative value indicates that the marker is negatively associated with smoking status (i.e., that the marker is associated with negative (“non-smoking”) smoking status. / Rosenberg [0043] The result from the methods of the invention can be fed into any one of a number of diagnostic processes that use smoking status to assess a smoking-related disease risk. These results can be used in lieu of or in addition to an individual's self-reported smoking status, for example, in providing patient history data to a physician, to an insurance carrier.; Examiner notes the prior art may also choose to rely upon the self-reported status )
for risk exposed individuals in the first  channel, the risk class criterion indicating smoking or non-smoking is automatically set to smoking, for  individuals in the second  channel, to non-smoking, (Rosenberg [0016] determining, by a computer processor, the score from the dataset using an interpretation function, wherein the score is indicative of said subject's smoking status / Rosenberg [0040] “Smoking Log Odds” refers to a standard statistical measure of the association of a biomarker with smoking status. A positive value in Table 1 indicates that the marker is positively associated with smoking status, while a negative value indicates that the marker is negatively associated with smoking status (i.e., that the marker is associated with negative (“non-smoking”) smoking status. / Rosenberg [0100]  A patient was defined as a smoker if their self-reported smoking status was a current smoker or one who had recently quit (within the previous two months).; Examiner notes the prior art may also choose to rely upon the self-reported status)
and for  individuals in the third  channel, according to the laboratory-scaled, measured smoking or non-smoking parameters; (Rosenberg [0041]  A dataset can include a subset or a complete set of the markers set out in Table 1 with other markers now known or later determined to be positively or negatively associated with smoking status. / Rosenberg [0108]  Levels of cotinine, a relatively stable metabolite of nicotine, have been show to correlate with self-reported smoking status and can be easily measured by enzyme-linked immunoassays (ELISA)(10). / Rosenberg [0099] Conversely, methods can be developed to set thresholds using a smoking subject or population of non-smoking subjects. In this embodiment a significant difference indicates non-smoking status of the subject providing the test sample. / Rosenberg [0102] For predicting self-reported status, the model has a mean AUC of 0.932 in ten-fold cross-validation. At a cutoff probability of 0.5, the fitted sensitivity of the model was 0.784, with a specificity of 0.953.; Examiner notes the prior art can definitively characterize an individual as a smoker or non-smoker based upon their self-reported smoking status and/or classify them based upon according to laboratory-scaled and measured  cotinine levels)
  medical laboratory measuring devices ; (Rosenberg [0007] Cotinine is a metabolite of nicotine and appears in the blood and urine of cigarette smokers. Biochemical measurements of cotinine in blood or urine therefore provide a marker of smoking status, but specialized assays are required. A general assay using readily available and general molecular biology tools such as quantitative RNA measures or nucleic acid sequencing reactions provides an independent way to determine smoking status and can be carried out as part of a parallel or multiplexed series of nucleic-acid based measures obtained from a patient sample.)
  the triggered parameters being related to ….risk-transfer benefits requested  and history of impairments including at least one of cancer, heart attack, and stroke; (Rosenberg [0043] Smoking status is well known to correlate with certain smoking-related disease risks. These include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, lung cancer, asthma  ....in providing patient history data to a physician / Rosenberg [0005] Smoking has been shown to be detrimental to human health, increasing the risk of multiple diseases, including many forms of cancers (lung, pancreatic) and cardiovascular/pulmonary disease (atherosclerosis, chronic obstructive pulmonary disease)  / Rosenberg [0072] Clinical /demographic factors were assessed for smoking status association using univariate and multivariate logistic regression. Gene expression association with smoking status and other clinical /demographic factors was assessed by robust logistic regression (unadjusted and sex/age adjusted).)  
and/or previous tobacco usage; (Rosenberg [0100] A patient was defined as a smoker if their self-reported smoking status was a current smoker or one who had recently quit (within the previous two months). / Rosenberg [0109] subjects were self-reported smokers, 1 had recently quit, and 1 was a former smoker.   )
approach to the classification is implemented by selecting random subset of features; (Rosenberg [0027] FDR can be estimated by analyzing randomly-permuted datasets)
 against predicted smoking or non-smoking patterns ; (Rosenberg [0063]  The interpretation function can be generated from a predictive model. The instructions can include thresholds that can be determined from a smoking subject or a smoking population of subjects, or from a non-smoking subject or a non-smoking population of subjects. The instructions can include methods for comparing the quantitative expression data to a threshold for determining smoking status.)
 and predictive model if comparison indicates error rates higher than a threshold; (Rosenberg [0027] The term “FDR” means to false discovery rate. FDR can be estimated by analyzing randomly-permuted datasets and tabulating the average number of genes at a given p-value threshold.)
the system providing automated detection of smokers;
(Rosenberg  [Abstract]  using the markers to provide a biochemical surrogate for a subject's smoking status. 
Rosenberg [0048] The information can also be qualitative, ...which can be translated into a quantitative measure by a user or automatically by a reader or computer system.)
 by capturing laboratory-scaled individual-specific parameters;  wherein the laboratory- scaled individual-specific parameters, and the laboratory-scaled individual-specific parameters are triggered for measured smoking and non-smoking parameters, 
(Rosenberg [0063]  The interpretation function can be generated from a predictive model. The instructions can include thresholds that can be determined from a smoking subject or a smoking population of subjects, or from a non-smoking subject or a non-smoking population of subjects. The instructions can include methods for comparing the quantitative expression data to a threshold for determining smoking status.
Rosenberg [0007] determine smoking status and can be carried out as part of a parallel or multiplexed series of nucleic-acid based measures obtained from a patient sample.
Rosenberg [0039] The values can be obtained, for example, by experimentally obtaining measures from a sample by an assay performed in a laboratory
Rosenberg [0063]  
The invention provides kits for determining quantitative expression data for one or more markers selected ...and instructions for using the data to determine a subject's smoking status. Optionally the kit may include packaging. The kit can include reagents for carrying out a nucleotide-based assay such as a qRT-PCR assay, a hybridization assay, or a sequencing assay for determining the expression levels of the one or markers selected ....The reagents can be probes and primers such as those set out in Table 4, or other similar reagents. 
Rosenberg  [0095] microarray probes
Rosenberg [0023]  classification by application of predictive model of samples into smoker and non-smoker categories and mean cotinine levels for the same samples.
Rosenberg [0040] A positive value ... indicates that the marker is positively associated with smoking status, while a negative value indicates that the marker is negatively associated with smoking status (i.e., that the marker is associated with negative (“non-smoking”) smoking status.)
capture not smoking related input data exclusively provided by the individual are captured; capturing the not smoking related input data exclusively provided by the individual;,
(Rosenberg [0048] In an embodiment, the subject can also provide information other than assay information to a computer system, such as a clinical factor (e.g., gender).)
  and wherein for detecting and triaging non-smoking patterns from smoking pattern only the input data of the individual is used; 
(Rosenberg [0042] The sample can be obtained from any bodily fluid, for example, amniotic fluid, aqueous humor, bile, lymph, breast milk, interstitial fluid, blood, blood plasma, cerumen (earwax), Cowper's fluid (pre-ejaculatory fluid), chyle, chyme, female ejaculate, menses, mucus, saliva, urine, vomit, tears, vaginal lubrication, sweat, serum, semen, sebum, pus, pleural fluid, cerebrospinal fluid, synovial fluid, intracellular fluid, and vitreous humour. In an example, the sample is obtained by a blood draw, where the medical professional draws blood from a subject, such as by a syringe. The bodily fluid can then be tested to determine the value of one or more markers using an assay.
Rosenberg [0007]   Biochemical measurements of cotinine in blood or urine therefore provide a marker of smoking status, but specialized assays are required.)
providing a dissimilarity measure between different input data enabling distinction of captured real input data from synthetic input data.
(Rosenberg [0048]  The information from the assay can be quantitative and sent to a computer system of the invention. The information can also be qualitative, such as observing patterns or fluorescence, which can be translated into a quantitative measure by a user or automatically by a reader or computer system. In an embodiment, the subject can also provide information other than assay information to a computer system, such as a clinical factor (e.g., gender).
Rosenberg  [0090] the absolute value of the difference between its Cp value and GMi was computed...This value was summed across the algorithm genes. If the sum was greater than 27.17, the sample failed for Expression Profile Out of Range. 27.17 represents the largest value of this metric within the Algorithm Development set.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger to incorporate the smoking status determination teachings of Rosenberg where  “blood markers are provided whose expression levels correlate with smoking status.” (Rosenberg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. smoking status determination) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. mitigate risk of insuring smokers who have a higher mortality rate)
Rosenberg does not teach wherein upon triggering; in response to triggering  parameters; the triggered  parameters are processed by the circuitry using a machine learning-based;  wherein based on the real- time risk assessment, the risk associated with the  individual is 5transferable from the  individual to a first insurance system and from the first insurance system to the associated second insurance system; residence location information linking an individual to characteristics of a community the individual resides in ; wherein the machine learning-based pattern recognition module, implemented by the circuitry being based on random forest processing as an ensemble learning structure for classification, regression and prediction, wherein the machine learning-based pattern recognition module operates by constructing a multitude of decision trees during training, and outputting the class that is the mode of the classes or mean prediction as regression of the individual trees;  for the training; and re-learn the machine learning;  family history of various impairments; and a stochastic discrimination; the automated real-time mortality classification and signaling system being operated in an ongoing validation process diverting a definable percentage of the individuals with detected non-smoking patterns to the third  channel; machine learning-based; thereby correcting by the random forest processing overfitting of the decision trees through their training set
Koziol teaches,
wherein upon triggering; in response to triggering  parameters; (Koziol [0038] pools can be...an insurance group, buyers and sellers, clusters or assignments to a particular risk class or other uses.)
 the triggered  parameters are processed by the circuitry (Koziol [0038] pools can be...an insurance group, buyers and sellers, clusters or assignments to a particular risk class or other uses. / Koziol [0205] a method for providing insurance coverage is given, wherein access to at least one database stored in a computer accessible memory device is provided. The database includes information about a particular property or interest.)
wherein based on the real- time risk assessment, the risk associated with the  individual is 5transferable from the  individual to a first automated insurance system and from the first insurance system to the associated second automated insurance system. (Koziol [0048] By evaluating these variables, an insurer determines the cash flow coming in from premiums and/or investments versus the probabilistic assessment of the expected value of cumulative claims / Koziol [0378] The invention can use one or more values. Among these are:... assessed value, ... stipulated or designated value, and so forth. The operator(s) can run scenarios as well as the actual policy terms and conditions and compare, accept or reject to participate due to the insurer's own risk profile(s). / Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another. Therefore, the insurer(s) are not covering everybody/everything all the time. Everybody and everything may still be covered for all the stipulated time but the risk is now partitioned.)
residence location information linking an individual to characteristics of a community the individual resides in (Koziol [0126] Furthermore, subscript i refers to the type of property [person; sex, gender], subscript j indicates the location [environmental; or blood type; DNA et cetera], and k indicates whether occupied by owner, unoccupied, rented, damaged, destroyed, and so forth [other environmentals; air quality, water quality; toxic factors et cetera]. Therefore i=1 would refer to a single family dwelling, i=2 would refer to a multiple family dwelling, i=3 would refer to a condominium, i=4 to a farm and so forth. Therefore, subscript j=1 refers to an address, j=2 refers to a zip code with suffix, j=3 refers to country code, and so forth. Subscript k indicates occupancy status. For example, k=1 refers to owner occupancy, k=2 refers to unoccupied, k=3 refers to rented, k=4 refers to damaged, k=5 refers to destroyed and so forth. Therefore, X.i.sub1,.j.sub2, .k.sub1 means that a single-family house, identified by zip code and suffix is owner occupied. 
Koziol [0053] This means that the heterogeneous elements or individuals so to speak have different tastes, needs, financials, longevity, and other demographic profiles. How this comes into the process is that each individual's behavior and actions may widely vary. They are not uniform. This is unlike a homogeneous group where there is a comparative uniformity in demographics
Koziol [0164] There are different pools and different risks. On an individual or microeconomic perspective, different types of houses have different material composition and proximity to fire hydrants or other useable water sources to fight fires. Some neighborhoods have higher incidents...A simple example is the difference between Northern California compared to Southern California. Then areas within these regions can be partitioned. Demographics play an important role.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Koziol  does not teach using a machine learning-based pattern recognition; and the machine learnine-based pattern recognition module, implemented by the circuitry being based on random forest processing as an ensemble learning structure for classification, regression and prediction, wherein the machine learning-based pattern recognition module operates by constructing a multitude of decision trees during training, and outputting the class that is the mode of the classes or mean prediction as regression of the individual trees;  for the training; and re-learn the machine learning;  family history of various impairments;  and a stochastic discrimination; the automated real-time mortality classification and signaling system being operated in an ongoing validation process diverting a definable percentage of the individuals with detected non-smoking patterns to the third  channel; machine learning-based; thereby correcting by the random forest processing overfitting of the decision trees through their training set,
Kaznady teaches,
using a machine learning-based pattern recognition.( Kaznady [0001] The following relates to machine learning, and in particular to machine learning for prediction using synthetic features / Kaznady [0002] For example, a computer may be configured to search through data and look for patterns, and then automatically adjust the actions of the computer program based on the patterns found. / Kaznady [0035] Base learner 2 may be a Random Forest algorithm that predicts PD on the basis of a large set of a loan applicant's categorical attributes)
and the machine learning-based pattern recognition module, implemented by the circuitry being based on random forest processing  (Kaznady [0001] The following relates to machine learning, and in particular to machine learning for prediction using synthetic features / Kaznady [0002] For example, a computer may be configured to search through data and look for patterns, and then automatically adjust the actions of the computer program based on the patterns found. / Kaznady [0035] Base learner 2 may be a Random Forest algorithm that predicts PD on the basis of a large set of a loan applicant's categorical attributes)
as an ensemble learning structure for classification, regression and prediction, (Kaznady [0054] In the embodiment of FIG. 3, ensemble learning is utilized by combining multiple base learners into a system that may automatically learn complex human behavior in the context of loans using a GBDT algorithm. / Kaznady [0043] The hyper learners 1 to n may be used to associate the input data 108 with a multivariate classification / Kaznady [0060] The training may occur using regression or classification, depending upon the amount and nature of the training data available. / Kaznady [0003] machine learning may be used to make a prediction.)
 wherein the machine learning-based pattern recognition module operates by constructing a multitude of decision trees during training, and outputting the class that is the mode of the classes or mean prediction as regression of the individual trees; (Kaznady [0007] The computer may then execute a gradient boosted decision tree algorithm to process both the synthetic features and at least some of the data to produce an output representing a final probability / Kaznady [0056]  Model-based decision trees form an additional model for the final prediction at each leaf node. / Kaznady [Abstract]  decision tree algorithm is then executed by the computer to process both the synthetic features and at least some of the input data to produce an output that is a probability. / Kaznady [0043] the hyper learners may predict multiple probabilities for different classes of defaults. / Kaznady [0051] An alternative way of dealing with missing data may be to use a non-parametric approach, such as looking at the mean or mode of similar datapoints and filling-in, i.e., imputing, the missing data.  / Kaznady [0056] These machine learning algorithms may be used to model general trends in the market and the population using common regression methods. / Kaznady [0060] The GBDT algorithm is trained on both the input data 108 and the synthetic features 158. The training may occur using regression or classification, depending upon the amount and nature of the training data available.)
and a stochastic discrimination; (Kaznady [0035] Base learner 2 may be a Random Forest algorithm that predicts PD on the basis of a large set of a loan applicant's categorical attributes; Examiner notes that Random Forest processing is defined as a form of "stochastic discrimination". See Wikipedia entry for "Random Forest" which reads "The selection of a random subset of features is an example of the random subspace method, which, in Ho's formulation, is a way to implement the "stochastic discrimination" approach to classification proposed by Eugene Kleinberg" ) 
 for the training; (Kaznady [0003] This may be done by first training the computer using past data for which the outcome is known, which is called supervised learning.)
and re-learn the machine learning; (Kaznady [0001] The following relates to machine learning, and in particular to machine learning for prediction using synthetic features / Kaznady [0002] For example, a computer may be configured to search through data and look for patterns, and then automatically adjust the actions of the computer program based on the patterns found. / Kaznady [0035] Base learner 2 may be a Random Forest algorithm that predicts PD on the basis of a large set of a loan applicant's categorical attributes)
thereby correcting by the random forest processing overfitting of the decision trees through their training set,
(Kaznady [0002] For example, a computer may be configured to search through data and look for patterns, and then automatically adjust the actions of the computer program based on the patterns found.
Kaznady [0035] Base learner 2 may be a Random Forest algorithm that predicts PD on the basis of a large set of a loan applicant's categorical attributes
Kaznady[0069]  For example, a key parameter of the Random Forest algorithm is the number of trees used
Kaznady [0056]  “Bagging” and “Forest” machine learning techniques may be used. Bagging samples training data with replacement to form p separate training data sets.....Machine learning algorithms falling within this machine learning approach use a linear regression approach similar to Normalization of Global Effects, and which adds regularization to avoid overfitting and implicit parameter selection)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol to incorporate the machine learning teachings of Kaznady for “methods and systems are disclosed below for specifically predicting the probability of a loan applicant defaulting on a loan.”   (Kaznady [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. machine learning) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. predicting whether a person will default on a loan)
Kaznady does not teach a family history of various impairments; the automated real-time mortality classification and signaling system being operated in an ongoing validation process diverting a definable percentage of the individuals with detected non-smoking patterns to the third  channel
Gaubatz teaches,
a family history of various impairments; (Gaubatz [Col 5, Lines 31-34] Calculation of RRRs for an individual applicant can also be performed using subcategories of criteria (e.g., medical criteria, personal /family history criteria)
the automated real-time mortality classification and signaling system being operated in an ongoing validation process diverting a definable percentage of the individuals with detected non-smoking patterns to the third  channel (Gaubatz [Col 5, Lines 35-51] Decisions to include individuals in, or exclude individuals from, a preferred class can be made based on one or more of the RRRs from the subcategories...Indeed, virtually any factor that affects the mortality risk of an individual, either positively or negatively, can be incorporated into this tool when evaluating the overall appropriateness of including that individual in a preferred risk classification.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the risk definition teachings of Gaubatz for “characterizing relative risks associated with a plurality of financial products comprises the steps of identifying one or more risk classes associated with the products.”   (Gaubatz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk definitions) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “risk management typically involves consideration of one or more criteria which are correlated to an event or events of interest. The ability to predict the frequency or eventual likelihood of occurrence of events of interest has value and utility in many settings” Gaubatz [Col 1, Lines 15-19])
Regarding Claim 6, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger and Koziol do not teach wherein the machine learning-based pattern recognition module is based on support vector machines (SVM) as a machine learning structure for regression, classification and prediction, wherein for given sets of  parameters of the  individuals, each is marked for one of two definable categories, and wherein the pattern recognition module builds a structure by assigning new sets or ensembles into one category or the other, making it a non-probabilistic binary linear classifier.
Rosenberg teaches,
making it a non-probabilistic binary linear classifier. (Rosenberg [0048] The information can also be qualitative, such as observing patterns or fluorescence, which can be translated into a quantitative measure by a user or automatically by a reader or computer system. In an embodiment, the subject can also provide information other than assay information to a computer system, such as a clinical factor (e.g., gender) / Rosenberg [0013] In some embodiments, said interpretation function is based on a predictive model. In some embodiments, said predictive model is selected from the group consisting of a partial least squares model, a logistic regression model, a linear regression model, a linear discriminant analysis model, a ridge regression model, and a tree-based recursive partitioning model. In some embodiments, said interpretation function is log(pr(Smoker)/(1−Pr(Smoker))=; Examiner notes a qualitative observation resulting from patterns (i.e, not a random sample) is inherently non-probabilistic and gender is chromosomally binary as is smoker/non-smoker in the prior art’s definition)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger to incorporate the smoking status determination teachings of Rosenberg where  “blood markers are provided whose expression levels correlate with smoking status.” (Rosenberg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. smoking status determination) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. mitigate risk of insuring smokers who have a higher mortality rate)
Rosenberg does not teach  wherein the machine learning-based pattern recognition module is based on support vector machines (SVM) as a machine 10learning structure for regression, classification and prediction, wherein for given sets of  parameters of the  individuals, each is marked for one of two definable categories, and wherein the pattern recognition module builds a structure by assigning new sets or ensembles into one category or the other
Kaznady teaches,
wherein the machine learning-based pattern recognition module (Kaznady [0001] The following relates to machine learning, and in particular to machine learning for prediction using synthetic features / Kaznady [0002] For example, a computer may be configured to search through data and look for patterns, and then automatically adjust the actions of the computer program based on the patterns found.)
is based on support vector machines (SVM) as a machine learning structure for regression, classification and prediction, (Kaznady [0050] the following is a list of example alternative underlying machine learning algorithms that may be used instead of a DT: elastic net, simple NNs, and linear support vector machines (SVMs). / Kaznady [0056] For regression problems, the sort which may be used to model the PD, the classifier is changed to perform regression as opposed to classification; such an approach is commonly-known as Support Vector Regression (SVR). / Kaznady [0043] The hyper learners 1 to n may be used to associate the input data 108 with a multivariate classification / Kaznady [0060] The training may occur using regression or classification, depending upon the amount and nature of the training data available. / Kaznady [0003] machine learning may be used to make a prediction.)
wherein for given sets of  parameters of the  individuals, each is marked for one of two definable categories, (Kaznady [0035] algorithm that predicts PD on the basis of a large set of a loan applicant's categorical attributes)
and wherein the pattern recognition module builds a structure by assigning new sets or ensembles into one category or the other (Kaznady [0050] Using these other underlying machine learning algorithms instead of a DT may require a special encoding of categorical / Kaznady [0056]  Categorical features may be encoded into binary feature vectors)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol to incorporate the machine learning teachings of Kaznady for “methods and systems are disclosed below for specifically predicting the probability of a loan applicant defaulting on a loan.”   (Kaznady [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. machine learning) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. predicting whether a person will default on a loan)
Regarding Claim 10, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger, Rosenberg, and Kaznady do not  teach further comprising a second risk transfer system to provide a second risk transfer based on second risk transfer parameters from one or more of the first risk transfer systems to the second risk transfer system, wherein the second risk transfer system comprises second payment transfer modules configured to receive and store second payment parameters for pooling of the risks of the first risk transfer systems associated with risk exposures transferred to the first risk transfer systems.
Koziol teaches,
further comprising a second risk transfer system to provide a second risk transfer based on second risk transfer parameters from one or more of the first risk transfer systems to the second risk transfer system, (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1. / Koziol [0075] To demonstrate the complexity of the system, its products, and parameters consider that many models typically use only one, two or three subscripts per variable or parameter....Furthermore, variables or parameters may be symmetrical or asymmetrical.  / Koziol [0445] This means the interaction and absorption of existing data, information and parameters such as current policyholders, types of policies, claim and underwriting histories, inquiries about new products whether in existence or not, and all other elements and components about the presently insured.)
wherein the second risk transfer system comprises second payment transfer modules configured to receive and store second payment parameters for pooling of the risks of the first risk transfer systems associated with risk exposures transferred to the first risk transfer systems. (Koziol [0544] STEP 85. Collect, verify, maintain, update and backup premium(s) database(s). This is a multi-stage step, procedure and process. The premiums are the costs or amounts as indicated on the policy as well as the calculated option-like premiums according to model specifications. / Koziol [0580] The Insurance Transaction System and method can operate within a varied and evolving technological environment comprising but not limited to various records and databases such as: ...banking records, financial records)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 11, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 10 as described earlier.
Erlanger, Rosenberg, and Kaznady do not  teach wherein the circuitry is further configured to generate the second risk transfer parameters and correlated second payment transfer parameters and transmit the second risk transfer parameters and the correlated second payment transfer parameters to the second risk transfer system, wherein the occurred loss is at least partly covered by the second insurance system based on the second risk transfer parameters and correlated second payment transfer parameters.
Koziol teaches,
wherein the circuitry is further configured to generate the second risk transfer parameters and correlated second payment transfer parameters and transmit the second risk transfer parameters and the correlated second payment transfer parameters to the second risk transfer system, (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1. / Koziol [0075] To demonstrate the complexity of the system, its products, and parameters consider that many models typically use only one, two or three subscripts per variable or parameter....Furthermore, variables or parameters may be symmetrical or asymmetrical.  / Koziol [0445] This means the interaction and absorption of existing data, information and parameters such as current policyholders, types of policies, claim and underwriting histories, inquiries about new products whether in existence or not, and all other elements and components about the presently insured.)
wherein the occurred loss is at least partly covered by the second insurance system based on the second risk transfer parameters and correlated second payment transfer parameters. (Koziol [0097]  Everybody and everything may still be covered for all the stipulated time but the risk is now partitioned....If there was a catastrophe at site #1, and the same 20 individuals died, the liability for that tragic event would be 12 individual payments or liabilities for one insurer while the other party on the swapping side would be liable for the other 8 individuals. / Koziol [0098] As the last example, consider that the 20 individuals from policy group #1 were dispersed across policy groups 2-20. Of course the switching or swapping process/system/method generated the appropriate offsets. Now if calamity struck, each insuring party would only be liable for 5 percent of the people or here one individual each. This compares quite favorably to one insuring party being responsible for everything or 100 percent.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 12, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 11 as described earlier.
Erlanger teaches,
the related assignment of the  individuals to the respective first, second or third channel, and based on the pooled risks of the first risk transfer systems. (Erlanger [0039] The data elements can be stored in a relational database or other database. / Erlanger [0175] A database displays and cross references all elements relevant to policy issuance, including, without limitation: ...by broad product type or sub group, ...both granular and high level risk performance by insurance product or insured type analyzed as far down as performance on the individual policy level. / Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types. / Erlanger [0057] the buying and selling ... reinsurance of existing policies by a plurality of reinsurers to a plurality of reinsureds)
Erlanger does not teach wherein the first and second risk transfer parameters and the correlated first and second payment transfer parameters are adapted a based on the captured   data and laboratory-confirmed  parameters.
Rosenberg teaches,
  adapted   based on the captured   data (Rosenberg [0019] determining a score from the dataset using an interpretation function, wherein said score is indicative of said subject's smoking status)
and laboratory-confirmed  parameters (Rosenberg [0042] The bodily fluid can then be tested to determine the value of one or more markers using an assay.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger to incorporate the smoking status determination teachings of Rosenberg where  “blood markers are provided whose expression levels correlate with smoking status.” (Rosenberg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. smoking status determination) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. mitigate risk of insuring smokers who have a higher mortality rate)
Rosenberg does not teach wherein the first and second risk transfer parameters and the correlated first and second payment transfer parameters.
Koziol teaches,
 wherein the first and second risk transfer parameters and the correlated first and second payment transfer parameters. (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1. / Koziol [0075] To demonstrate the complexity of the system, its products, and parameters consider that many models typically use only one, two or three subscripts per variable or parameter....Furthermore, variables or parameters may be symmetrical or asymmetrical.  / Koziol [0445] This means the interaction and absorption of existing data, information and parameters such as current policyholders, types of policies, claim and underwriting histories, inquiries about new products whether in existence or not, and all other elements and components about the presently insured.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 14, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger and Kaznady  do not teach wherein by triggering predefined smoking or non-smoking detection pattern parameters in the captured  data, additional  parameters are requested by the system and transmitted to an independent control unit, wherein only upon capturing the 5transmission of a check back confirmation of the control unit, an automated mortality classification and underwriting system accepts a possible risk transfer for the individual for the classes by transmitting accept or decline data.
Rosenberg teaches,
wherein by triggering predefined smoking or non-smoking detection pattern parameters in the captured  data, additional  parameters are requested by the system and transmitted to an independent control unit, wherein only upon capturing the transmission of a check back confirmation of the control unit (Rosenberg [0021]  In other embodiments, the dataset includes quantitative expression data for at least two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, eighteen, nineteen, twenty or more markers selected from Table 1. The marker may be positively or negatively correlated with smoking status...The threshold can be associated with expression data obtained from a non-smoking subject or a non-smoking population of subjects / Rosenberg [0029] , in circumstances in which such mutations, variations in copy number and/or transcript variants are useful for generating a predictive model, or are useful in predictive models developed using related markers (e.g., non-mutated versions of the proteins or nucleic acids, alternative transcripts, etc.). / Rosenberg [0030] The terms “highly correlated gene expression” or “highly correlated marker expression” refer to gene or marker expression values that have a sufficient degree of correlation to allow their interchangeable use in a predictive model of coronary artery disease. For example, if gene x having expression value X is used to construct a predictive model, highly correlated gene y having expression value Y can be substituted into the predictive model in a straightforward way readily apparent to those having ordinary skill in the art and the benefit of the instant disclosure. ; Prior art examines additional correlated and substitute markers in its predictive modeling of smoking predictors)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger to incorporate the smoking status determination teachings of Rosenberg where  “blood markers are provided whose expression levels correlate with smoking status.” (Rosenberg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. smoking status determination) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. mitigate risk of insuring smokers who have a higher mortality rate)
Rosenberg does not teach an automated mortality classification and underwriting system accepts a risk transfer for the individual for the classes by transmitting accept or decline data.
Koziol teaches,
an automated mortality classification and underwriting system accepts a risk transfer for the individual for the classes by transmitting accept or decline data. (Koziol [0378] The invention can use one or more values. Among these are: market value, mark-to-market value, insured value, insurable value, adjusted value, replacement value, comparable value, pre-determined value, subsequent value, transaction value, residual value, appraised value, estimated value...The operator(s) can run scenarios as well as the actual policy terms and conditions and compare, accept or reject to participate due to the insurer's own risk profile(s). / Koziol [0058] It should be noted that there may be additional costs for these changes or applications for further underwriting review.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 15, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger and Kaznady  do not teach wherein the risks associated with a plurality of  individuals are at least partially transferable by the automated mortality classification and underwriting system from a   individual to a first insurance system and from the first insurance system to an associated second insurance system, if the exceedance of a predefined uncertainty threshold is detected based upon the detected non-smoking patterns and detected smoking patterns.
Rosenberg teaches,
if the exceedance of a predefined uncertainty threshold is detected based upon the detected non-smoking patterns and detected 15smoking patterns. (Rosenberg [0021] the system of the intention includes a storage memory for storing a dataset that includes a threshold value for a marker selected from Table 1. The threshold can be associated with expression data obtained from a non-smoking subject or a non-smoking population of subjects.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger to incorporate the smoking status determination teachings of Rosenberg where  “blood markers are provided whose expression levels correlate with smoking status.” (Rosenberg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. smoking status determination) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. mitigate risk of insuring smokers who have a higher mortality rate)
Rosenberg does not teach wherein the risks associated with a 10plurality of  individuals are at least partially transferable  by an automated mortality classification and underwriting system from a   individual to a first insurance system and from the first insurance system to an associated second insurance system
Koziol teaches,
wherein the risks associated with a 10plurality of  individuals are at least partially transferable (Koziol [0097]  Everybody and everything may still be covered for all the stipulated time but the risk is now partitioned....If there was a catastrophe at site #1, and the same 20 individuals died, the liability for that tragic event would be 12 individual payments or liabilities for one insurer while the other party on the swapping side would be liable for the other 8 individuals. / Koziol [0098] As the last example, consider that the 20 individuals from policy group #1 were dispersed across policy groups 2-20. Of course the switching or swapping process/system/method generated the appropriate offsets. Now if calamity struck, each insuring party would only be liable for 5 percent of the people or here one individual each. This compares quite favorably to one insuring party being responsible for everything or 100 percent.)
by an automated mortality classification and underwriting system from an   individual to a first insurance system and from the first insurance system to an associated second insurance system (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 16, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 15 as described earlier.
Erlanger, Rosenberg, and Kaznady  do not teach wherein each of the risk classes of a table with retrievable stored risk classes is associated with at least one financial product accessible in a dedicated data store, wherein the circuitry is further configured 20to determine an expected occurrence rate for each of the risk classes, divide the expected occurrence rates by an average rate and determines a relative risk ratio as relative mortality factor for each of the risk classes based on the data relating to the criteria associated with the risk classes, 25calculate correlated risk ratios between at least two of the risk classes that are identified in the step of identifying and determining a dependence between the at least two different risk classes, compare the relative risk ratios and the correlated risk ratios with empirical data and generates comparative risk data to characterize the relative risks associated 30with the plurality of products, and correct the relative risk ratios if the comparative risk data is outside a defined range compared with the empirical data, wherein the generated activation signaling is adapted based on the corrected risk ratios.
Koziol teaches,
wherein each of the risk classes of a table with retrievable stored risk classes is associated with at least one financial product accessible in a dedicated data store, wherein the circuitry is further configured 20to determine an expected occurrence rate for each of the risk classes (Koziol [0038] Depending on context, pools can be bodies of water, groups of mortgages underlying mortgage-backed securities, an insurance group, buyers and sellers, clusters or assignments to a particular risk class or other uses. / Koziol [0205] wherein access to at least one database stored in a computer accessible memory device is provided. The database includes information about a particular property or interest. The system of the invention utilizes the information in the at least one database to create, risk profiles over time, relative to insuring the particular property or interest.
Koziol [0040] It is predicated on the proposition and expectations that negative occurrences will happen but not across the board at the same time for many, most, or all participants.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Koziol does not teach divide the expected occurrence rates by an average rate and determines a relative risk ratio as relative mortality factor for each of the risk classes based on the data relating to the criteria associated with the risk classes, 25calculate correlated risk ratios between at least two of the risk classes that are identified in the step of identifying and determining a dependence between the at least two different risk classes, compare the relative risk ratios and the correlated risk ratios with empirical data and generates comparative risk data to characterize the relative risks associated 30with the plurality of products, and correct the relative risk ratios if the comparative risk data is outside a defined range compared with the empirical data, wherein the generated activation signal is adapted based on the corrected risk ratios.
Gaubatz teaches,
divide the expected occurrence rates by an average rate and determines a relative risk ratio as relative mortality factor for each of the risk classes based on the data relating to the criteria associated with the risk classes, 25calculate correlated risk ratios between at least two of the risk classes that are identified in the step of identifying and determining a dependence between the at least two different risk classes, compare the relative risk ratios and the correlated risk ratios with empirical data and generates comparative risk data to characterize the relative risks associated 30with the plurality of products, and correct the relative risk ratios if the comparative risk data is outside a defined range compared with the empirical data, wherein the generated activation signal is adapted based on the corrected risk ratios. (Gaubatz [Claim 10]  divides the expected occurrence rates by an average rate and determining a relative risk ratio for each of the risk classes based on the data relating to prevalence of the criteria associated with said risk classes; calculates correlated risk ratios between at least two of the risk classes that are identified in said step of identifying and determining a dependence between the at least two different risk classes; compares the relative risk ratios and the correlated risk ratios with empirical data and generating comparative risk data to characterize the relative risks associated with the plurality of products; corrects the relative risk ratios in a case the comparative risk data is out of a defined range comparing with the empirical data; and an output device for outputting the corrected risk ratios.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the risk definition teachings of Gaubatz for “characterizing relative risks associated with a plurality of financial products comprises the steps of identifying one or more risk classes associated with the products.”   (Gaubatz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk definitions) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “risk management typically involves consideration of one or more criteria which are correlated to an event or events of interest. The ability to predict the frequency or eventual likelihood of occurrence of events of interest has value and utility in many settings” Gaubatz [Col 1, Lines 15-19])
Regarding Claim 18, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger and Rosenberg do not teach wherein risks associated with a plurality of  individuals are at least partially transferable from a  individual to a first insurance system and from the first insurance system to an associated second insurance system
Koziol teaches,
wherein risks associated with a plurality of  individuals are at least partially transferable from a  individual to a first insurance system and from the first insurance system to an associated second insurance system (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 19, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger and Rosenberg do not teach wherein the circuitry is further configured to automatically negotiate the risk class criteria between the first insurance system and second insurance system, wherein the generated activation signaling is 20adapted based on the negotiated risk class criteria.
Koziol teaches,
Erlanger and Rosenberg do not teach wherein the circuitry is further configured to automatically negotiate the risk class criteria between the first insurance system and second insurance system, wherein the generated activation signaling is 20adapted based on the negotiated risk class criteria. (Koziol [0112] a different insurer may provide the property insurance and/or medical insurance at different times during the policy, based on specific switching devices and temporalities (triggered by specific switching events). In one particular embodiment of the invention, the specific switching devices, temporalities and switching events are determined at the time that the policy or policies are generated. / Koziol  [0115] parsings can indicate everything but cancer or specific cancer(s), only diabetes type I or only type II, or hypertension covered only during years 20 to 44.5 inclusive, and then 67.01-90.25 or birth to death. Then other insurer(s) may fill the gaps. The invention can parse, script, temporalize, switch and so on even individual family components.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 20, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger teaches,
wherein the one or more risk classes are associated with one or more risk class criteria (Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types.)
Erlanger and Rosenberg do not teach the system further modifies one or more of the criteria and re-determines the relative risk ratio, and determines an impact 25of the modification on the relative risks associated with the products.
Koziol teaches,
the system further modifies one or more of the criteria and re-determines the relative risk ratio, and determines an impact 25of the modification on the relative risks associated with the products. (Koziol [0115] For example, if it is just a one-person family then even specified health risks and/or treatments can be parsed/scripted/switched and so forth...What this switching, parsing, scripting does is reduce potential financial risks due to genetics but reduce financial risks due to environmental or geographic risks as well. / Koziol [0116] In another embodiment, insurer(s) can drop or add, rotate or switch, turn ON/OFF coverage for specific individuals or groups. Likewise, other insurer(s) can perform as complementary, gap or buffer insurer(s). / Koziol [0270] Boundaries can be monetary amounts such as U.S. dollars, Canadian dollars, euro currency units, other currencies, percentages, ratios, indexes or other parameters.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 21, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 20 as described earlier.
Erlanger teaches,
wherein one or more of the risk classes are associated with different criteria (Erlanger [0538] Similarly, risks can be classified by type, time, related field, or any number of different types.)
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  do not teach the system further compares the risk classes based on the relative risk ratios.
Gaubatz teaches,
the system further compares the risk classes based on the relative risk ratios. (Gaubatz [Claim 12] hardware processor further compares the risk classes based on said relative risk ratios.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the risk definition teachings of Gaubatz for “characterizing relative risks associated with a plurality of financial products comprises the steps of identifying one or more risk classes associated with the products.”   (Gaubatz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk definitions) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “risk management typically involves consideration of one or more criteria which are correlated to an event or events of interest. The ability to predict the frequency or eventual likelihood of occurrence of events of interest has value and utility in many settings” Gaubatz [Col 1, Lines 15-19])
Regarding Claim 22, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger, Rosenberg, Koziol, and Kaznady  do not teach wherein the system further defines one or more of the risk classes based on the relative risk ratio.
Gaubatz teaches,
wherein the system further defines one or more of the risk classes based on the relative risk ratio. (Gaubatz [Claim 10] the hardware processor further redefines one or more of said risk classes based on the relative risk ratio.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the risk definition teachings of Gaubatz for “characterizing relative risks associated with a plurality of financial products comprises the steps of identifying one or more risk classes associated with the products.”   (Gaubatz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk definitions) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “risk management typically involves consideration of one or more criteria which are correlated to an event or events of interest. The ability to predict the frequency or eventual likelihood of occurrence of events of interest has value and utility in many settings” Gaubatz [Col 1, Lines 15-19])
Regarding Claim 23, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger, Rosenberg, Koziol, and Kaznady  do not teach wherein the system further determines a separate relative risk ratio for sub-groups of risks.
Gaubatz teaches,
wherein the system further determines a separate relative risk ratio for sub-groups of risks. (Gaubatz [Claim 5] determining a separate relative risk ratio for sub-groups of risks.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the risk definition teachings of Gaubatz for “characterizing relative risks associated with a plurality of financial products comprises the steps of identifying one or more risk classes associated with the products.”   (Gaubatz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk definitions) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “risk management typically involves consideration of one or more criteria which are correlated to an event or events of interest. The ability to predict the frequency or eventual likelihood of occurrence of events of interest has value and utility in many settings” Gaubatz [Col 1, Lines 15-19])
Regarding Claim 24, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger, Rosenberg, Koziol, and Kaznady  do not teach wherein the system further compares the 5prevalence data to industry empirical data for particular combinations of risk class criteria, and adjusts the stored data to agree with the empirical data.
Gaubatz teaches,
wherein the system further compares the 5prevalence data to industry empirical data for particular combinations of risk class criteria, and adjusts the stored data to agree with the empirical data. (Gaubatz [Claim 6] comparing the prevalence data to industry empirical data for particular combinations of criteria; and adjusting the stored data to agree with the empirical data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the risk definition teachings of Gaubatz for “characterizing relative risks associated with a plurality of financial products comprises the steps of identifying one or more risk classes associated with the products.”   (Gaubatz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk definitions) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “risk management typically involves consideration of one or more criteria which are correlated to an event or events of interest. The ability to predict the frequency or eventual likelihood of occurrence of events of interest has value and utility in many settings” Gaubatz [Col 1, Lines 15-19])
Claim 26 is rejected on the same basis as Claim 1.
Claim 29 is rejected on the same basis as Claim 4.
Claim 31 is rejected on the same basis as Claim 6.
Claim 36 is rejected on the same basis as Claim 11.
Claim 37 is rejected on the same basis as Claim 12.
Claim 39 is rejected on the same basis as Claim 14.
Claim 40 is rejected on the same basis as Claim 15.
Claim 41 is rejected on the same basis as Claim 16.
Claim 43 is rejected on the same basis as Claim 18.
Claim 44 is rejected on the same basis as Claim 19.
Claim 45 is rejected on the same basis as Claim 20.
Claim 46 is rejected on the same basis as Claim 21.
Claim 47 is rejected on the same basis as Claim 22.
Claim 48 is rejected on the same basis as Claim 23.
Claim 49 is rejected on the same basis as Claim 24.
Claim 50 is rejected on the same basis as Claim 1.
Regarding Claim 51, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 50 as described earlier.
Erlanger teaches,
wherein system risks associated with a plurality of individuals are based on life-related risks (Erlanger [0101] Key to the process is the electronic real-time display of the clear economic benefit available / Erlanger [0109] It delivers increasingly granular real-time data and analytics for all financial products with primary and secondary markets. / Erlanger [0451] operating metrics that measure different type of operating performance risks...medical histories, mortality rates / Erlanger  [0131] Risk occurs, in terms of this type of mathematics, in some kind of linear or “normalized” fashion that can be grouped in such classifications as standard deviations. / Erlanger  [0272] Any regulator of financial products can use their signals from commonly captured data. / Erlanger  [0373] correct identification of the ultimate bearers of risk, and proper assessment as to whether they can manage it.)
 and casualty- 25related risks and property-related risks. (Erlanger [0527] such as those that commonly occur in both the property-casualty sectors of insurance and the structured finance sector of capital markets. / Erlanger [0261] All brokers agree as part of their membership contract to flow a minimum, and growing, percentage (from 2% to 50% over ten years) of their property and casualty business through the exchange;)

Claims 5, 7-9, 13, 30, 32-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over  Erlanger, Rosenberg, Koziol, and Kaznady  in view of Davalos (“CELLULAR FIBRONECTIN AS A DIAGNOSTIC MARKER IN STROKE AND METHODS OF USE THEREOF”, U.S. Publication Number: 20050130230 A1)
Regarding Claim 5, 
Erlanger, Rosenberg, Koziol, and Kaznady  teach the electronic automated real-time mortality classification and signaling system of Claim 1 as described earlier.
Erlanger, Rosenberg, and Koziol do not teach wherein the machine learning-based pattern recognition module is based on Gradient Boosting (GBM) as a machine learning structure for regression, classification and prediction, wherein the machine learning-based pattern recognition module operates on a set or ensemble of prediction structures using classifiers which are correlated with a true classification based on an arbitrary differentiable loss function.
Kaznady  teaches,
wherein the machine learning-based pattern recognition module is based on Gradient Boosting (GBM) as a machine learning structure for regression, classification and prediction, (Kaznady [Abstract] A machine learning system and method are disclosed in which a plurality of synthetic features are created from input data, and a gradient boosted decision tree algorithm is then executed by the computer to process both the synthetic features and at least some of the input data to produce an output that is a probability. / Kaznady [0043] The hyper learners 1 to n may be used to associate the input data 108 with a multivariate classification / Kaznady [0060] The training may occur using regression or classification, depending upon the amount and nature of the training data available. / Kaznady [0003] machine learning may be used to make a prediction.)
wherein the machine learning-based pattern recognition module operates on a set or ensemble of prediction structures using classifiers which are correlated with a true classification (Kaznady [0047] The synthetic features 158 may be considered as uncorrelated from each other...the machine learning algorithms implemented by the different base learners and hyper learners may be inherently uncorrelated by design. i.e., two conceptually different machine learning algorithms will typically not produce identical outputs even when presented with the same inputs. / Kaznady [0079] By processing on a batch-by-batch basis, some optimizations may be possible. ; Under broadest reasonable interpretation, an uncorrelated synthetic features are synonymous with prediction structures)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol to incorporate the machine learning teachings of Kaznady for “methods and systems are disclosed below for specifically predicting the probability of a loan applicant defaulting on a loan.”   (Kaznady [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. machine learning) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. predicting whether a person will default on a loan)
Kaznady does not teach based on of an arbitrary differentiable loss function.
Gaubatz teaches,
based on of an arbitrary differentiable loss function. ( Davalos [0237] Because this process is analog in the state-space of the gauge, nonlinear interactions between subsets can be investigated in a continuous manner, even if the variables themselves are discrete-valued. / Davalos [0262] Several variations of nonlinear regression exist, which one of ordinary skill in the art will be aware. One preferred case in the present invention is the use of deterministic greedy algorithms for building sparse nonlinear regression models from observational data.…In the spirit of Natarajan's greedy algorithm (Natarajan, 1995), the procedure is to iteratively minimize a loss function subject to a specified constraint on the degree of sparsity required of the final model or an upper bound on the empirical error.; Examiner notes that any continuous nonlinear model is differentiable)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the diagnostic marker teachings of Davalos where a “variety of bio-markers are disclosed for assembling a panel for such diagnosis and evaluation.”   (Davalos [Abstract]) where “Elevated F1+2 has been found in patients with peripheral arterial disease, coronary atherosclerosis, and in relation to the presence of conventional CAD risk factors, such as…smoking.     (Davalos [0132])    The modification would have been obvious, because it is merely applying a known technique (i.e. diagnostic marker) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. predict the future health of an insured individual)
Regarding Claim 7, 
Erlanger, Rosenberg, Koziol, and Kaznady  teach the electronic automated real-time mortality classification and signaling system  of Claim 1 as described earlier.
Erlanger, Rosenberg, and Koziol do not teach wherein the machine learning-based pattern recognition module is based on logistic regression as a machine learning structure for regression, classification and prediction, wherein the probability of a binary response is estimated based on one or more of the  parameters as predictors.
Kaznady  teaches, 
wherein the machine learning-based pattern recognition module (Kaznady [0001] The following relates to machine learning, and in particular to machine learning for prediction using synthetic features / Kaznady [0002] For example, a computer may be configured to search through data and look for patterns, and then automatically adjust the actions of the computer program based on the patterns found.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol to incorporate the machine learning teachings of Kaznady for “methods and systems are disclosed below for specifically predicting the probability of a loan applicant defaulting on a loan.”   (Kaznady [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. machine learning) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. predicting whether a person will default on a loan)

Kaznady does not teach based on logistic regression as a machine learning structure for regression, classification and prediction, wherein the probability of a binary response is estimated based on one or more of the  parameters as predictors.
Davalos teaches,
based on logistic regression as a machine learning structure for regression, (Davalos [0306] administration was determined by logistic regression analysis after adjusting for those variables evaluated at admission that were related to HT in the univariate analysis. / Davalos [0252]  SVMs are typically more accurate, give greater data understanding, and are more robust than other machine learning methods.)
 classification and prediction, wherein the probability of a binary response is estimated based on one or more of the  parameters as predictors. (Davalos [0079] Once the classifer is trained, it is ready for use by a clinician. The clinician enters the same classifer inputs used during training of the network by assaying the selected markers and collecting relevant clinical information for a new patient, and the trained classifier outputs a maximum likelihood estimator for the value of the output given the inputs for the current patient. / Davalos [0013]  Cerebral thrombosis can also be divided into an additional two categories that correlate to the location of the blockage within the brain: large-vessel thrombosis and small-vessel thrombosis.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the diagnostic marker teachings of Davalos where a “variety of bio-markers are disclosed for assembling a panel for such diagnosis and evaluation.”   (Davalos [Abstract]) where “Elevated F1+2 has been found in patients with peripheral arterial disease, coronary atherosclerosis, and in relation to the presence of conventional CAD risk factors, such as…smoking.     (Davalos [0132])    The modification would have been obvious, because it is merely applying a known technique (i.e. diagnostic marker) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. predict the future health of an insured individual)
Regarding Claim 8, 
Erlanger, Rosenberg, Koziol, Kaznady, and  Davalos teach the electronic automated real-time mortality classification and signaling system  of Claim 7 as described earlier.
Erlanger, Rosenberg, Kaznady, and  Davalos do not teach further comprising one or more of first risk transfer systems to provide a first risk transfer based on first risk transfer parameters from at least some of the  individuals to the first risk transfer system, wherein a first risk transfer system comprises a plurality of payment transfer modules configured to receive and store first payment parameters associated with risk transfer of risk exposures of the  individuals for pooling of their risks.
Koziol teaches,
further comprising one or more of first risk transfer systems to provide a first risk transfer based on first risk transfer parameters from at least some of the  individuals to the first risk transfer system, (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1./  Koziol [0075] To demonstrate the complexity of the system, its products, and parameters consider that many models typically use only one, two or three subscripts per variable or parameter....Furthermore, variables or parameters may be symmetrical or asymmetrical.  / Koziol [0445] This means the interaction and absorption of existing data, information and parameters such as current policyholders, types of policies, claim and underwriting histories, inquiries about new products whether in existence or not, and all other elements and components about the presently insured.)
wherein the first risk transfer system comprises a plurality of payment transfer modules configured to receive and store first payment parameters associated with risk transfer of risk exposures of the  individuals for pooling of their risks. (Koziol [0544] STEP 85. Collect, verify, maintain, update and backup premium(s) database(s). This is a multi-stage step, procedure and process. The premiums are the costs or amounts as indicated on the policy as well as the calculated option-like premiums according to model specifications. / Koziol [0580] The Insurance Transaction System and method can operate within a varied and evolving technological environment comprising but not limited to various records and databases such as:...banking records, financial records)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 9, 
Erlanger, Rosenberg, Koziol, Kaznady, and  Davalos teach the electronic automated real-time mortality classification and signaling system  of Claim 8 as described earlier.
Erlanger, Rosenberg, Kaznady, and  Davalos do not teach wherein, risk-related data captured from the  individuals are processed, wherein the first risk transfer parameters and correlated first payment transfer parameters are generated by the circuitry, and transmitted to the first risk-transfer system, and wherein, in the case of triggering an occurrence of one of defined risk events associated with transferred risk exposure of the  individuals, an occurred loss is automatically covered by the first risk transfer system based on the first risk transfer parameters and correlated first payment transfer parameters.
Koziol teaches,
wherein, risk-related data captured from the  individuals are processed, wherein the first risk transfer parameters and correlated first payment transfer parameters are generated by the circuitry, and transmitted to the first risk-transfer system, (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1. / Koziol [0075] To demonstrate the complexity of the system, its products, and parameters consider that many models typically use only one, two or three subscripts per variable or parameter....Furthermore, variables or parameters may be symmetrical or asymmetrical.  / Koziol [0445] This means the interaction and absorption of existing data, information and parameters such as current policyholders, types of policies, claim and underwriting histories, inquiries about new products whether in existence or not, and all other elements and components about the presently insured.)
and wherein, in the case of triggering an occurrence of one of defined risk events associated with transferred risk exposure of the  individuals, an occurred loss is automatically covered by the first risk transfer system based on the first risk transfer parameters and correlated first payment transfer parameters. (Koziol [0096] Suppose there is another 20 person group policy for a single vessel fishing company. Here, all hands are figuratively and at times literally “on-deck.” Again, another tragic event example occurs. All twenty crew members perished. If it was a single insurer then 20 claims would be the liability of that one insurer. The invention can parse and switch and temporalize the potential catastrophic or systemic risk.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Regarding Claim 13, 
Erlanger, Rosenberg, Koziol, and Kaznady  teach the electronic automated real-time mortality classification and signaling system  of Claim 12 as described earlier.
Erlanger, Rosenberg, and Kaznady  do not teach wherein the first and second risk transfer parameters and the correlated first and second payment transfer parameters 30are   adapted   based on measuring the cost impact of prediction errors by misclassification of the  individuals in comparison to savings from no lab testing for majority of applicants.
Koziol teaches,
wherein the first and second risk transfer parameters and the correlated first and second payment transfer parameters are   adapted   (Koziol [0097] One way is for two insurers to swap risks from different group policy or pools. In other words they exchange, swap, or otherwise transfer individuals from one policy group to another...For example, 2 individuals coverage can be transferred, swapped, conveyed or otherwise switched from policy group #1 to policy group #2 and in similar fashion 2 individuals from policy group #2 are inserted into policy group #1. / Koziol [0075] To demonstrate the complexity of the system, its products, and parameters consider that many models typically use only one, two or three subscripts per variable or parameter....Furthermore, variables or parameters may be symmetrical or asymmetrical.  / Koziol [0445] This means the interaction and absorption of existing data, information and parameters such as current policyholders, types of policies, claim and underwriting histories, inquiries about new products whether in existence or not, and all other elements and components about the presently insured.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg to incorporate the shared co-insurance switching and alternating teachings of Koziol such that an “insurer can split or divided (sic) the insurance pool across time boundaries and not just customary risk classifications.”   (Koziol [0155]).        The modification would have been obvious, because it is merely applying a known technique (i.e. alternating shared co-insurance) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. risk may be spread across multiple insurers)
Koziol does not teach based on measuring the cost impact of prediction errors by misclassification of the  individuals in comparison to savings from no lab testing for majority of applicants.
Davalos teaches,
based on measuring the cost impact of prediction errors by misclassification of the  individuals in comparison to savings from no lab testing for majority of applicants. (Davalos[Abstract] reduce the costs associated with incorrect stroke diagnosis. / Davalos [0023] Such a diagnostic assay would greatly increase the number of patients that can receive beneficial stroke treatment and therapy and in so doing reduce the costs associated with incorrect stroke diagnosis.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the diagnostic marker teachings of Davalos where a “variety of bio-markers are disclosed for assembling a panel for such diagnosis and evaluation.”   (Davalos [Abstract]) where “Elevated F1+2 has been found in patients with peripheral arterial disease, coronary atherosclerosis, and in relation to the presence of conventional CAD risk factors, such as…smoking.     (Davalos [0132])    The modification would have been obvious, because it is merely applying a known technique (i.e. diagnostic marker) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. predict the future health of an insured individual)
Claim 30 is rejected on the same basis as Claim 5.
Claim 32 is rejected on the same basis as Claim 7.
Claim 33 is rejected on the same basis as Claim 8.
Claim 34 is rejected on the same basis as Claim 9.
Claim 35 is rejected on the same basis as Claim 10.
Claim 38 is rejected on the same basis as Claim 13.

Claims 17 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  in view of Johnson (“RAPID VALUATION OF PORTFOLIOS OF ASSETS SUCH AS FINANCIAL INSTRUMENTS”, U.S. Patent Number: 7039608 B2)
Regarding Claim 17, 
Erlanger, Rosenberg, Koziol, Kaznady, and Gaubatz  teach the electronic automated real-time mortality classification and signaling system  of Claim 16 as described earlier.
Erlanger, Rosenberg, Koziol, and Kaznady do not teach wherein for captured  parameters of the  individual comprising at least age and gender and face amount as  individual data, parameter requirements and ranges are 5generated for a client-specific life or financial product with a positive net present value (NPV) given by the measured sum of the present values (PV) of incoming payment transfers to the first insurance system and outgoing payment transfers covering an occurred loss at an  individual.
Gaubatz  teaches,
wherein for captured  parameters of the  individual comprising at least age and gender and face amount as risk-related individual data (Gaubatz [Col 3, Lines 48-50] As indicated, the prevalence results for each combination of preferred criteria are stored by issue age, gender, smoking status, and duration.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady to incorporate the risk definition teachings of Gaubatz for “characterizing relative risks associated with a plurality of financial products comprises the steps of identifying one or more risk classes associated with the products.”   (Gaubatz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk definitions) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “risk management typically involves consideration of one or more criteria which are correlated to an event or events of interest. The ability to predict the frequency or eventual likelihood of occurrence of events of interest has value and utility in many settings” Gaubatz [Col 1, Lines 15-19])
Gaubatz  does not teach parameter requirements and ranges are 5generated for a client-specific life or financial product with a positive net present value (NPV) given by the measured sum of the present values (PV) of incoming payment transfers to the first insurance system and outgoing payment transfers covering the occurred loss at an  individual.
Johnson teaches,
parameter requirements and ranges are 5generated for a client-specific life or financial product with a positive net present value (NPV) given by the measured sum of the present values (PV) of incoming payment transfers to the first insurance system and outgoing payment transfers covering the occurred loss at a  individual. ( Johnson [Col 8, Line 56 to Col 9, Line 15]:
    PNG
    media_image1.png
    405
    726
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    493
    721
    media_image2.png
    Greyscale
)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the financial risk classification system of Erlanger and the smoking status determination teachings of Rosenberg and the shared co-insurance switching and alternating teachings of Koziol and the machine learning teachings of Kaznady and the risk definition teachings of Gaubatz to incorporate the portfolio valuation teachings of Johnson for “method of valuation of large groups of assets by partial full underwriting.”   (Johnson [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. portfolio valuation) to a known concept (i.e. financial risk classification) ready for improvement to yield predictable result (i.e. “facilitates accurate valuation of a large number of financial instruments in a short period of time and understand the associated probabilities of return for a given bid.” Johnson [Col 1, Lines 48-51])
Claim 42 is rejected on the same basis as Claim 17.
Response to Remarks
Applicant's arguments filed on September 7, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  remarks and amendments address the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Applicant respectfully submits that the Office Action does not establish that 
independent claims 1, 26, and 50 as amended, are directed .to an abstract idea or at least. an 
abstract idea without significantly more.” 
Examiner responds:
Examiner maintains these limitations clearly relate to managing transactions/interactions between individuals, insurers, and/or re-insurers.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes,  fundamental economic principles/practices, and certain methods of organizing human activity. For example, instructing assess risk or assign  individuals for underwriting process recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Examiner maintains that detecting non-smokers who have made false statements is an abstract idea under Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The Applicant’s invention classifies whether a person smokes (human behavior) for insurance risk assessment and underwriting purposes (fundamental economic principles/practices). The determination and classification could be performed without the assistance of computers (a mental process)
The Applicant states:
“Applicant respectfully submits that by using the present technical fraud detection system the technical need for laboratory measuring parameters is strongly reduced by the technical structure of the machine learning-based pattern recognition module... Rather the input parameters of the machine learning-based pattern recognition module are selected to exclusively comprise self-declarable input data provided by the individual …Applicant respectfully notes that this selection of non-smoking related parameters combined with using no laboratory test requirements and data is not derived from any abstract idea, but rather from the requirement of technically providing a more efficient and automated fraud detection”  
Examiner responds:
Examiner maintains the Applicant’s system is merely applying machine learning-based pattern recognition as a  tool to perform an abstract idea of fraud detection.
It does not advance the field of machine learning but rather employs existing machine learning technology to solve an abstract actuarial concern in a less expensive manner. 
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], Storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
The Applicant states:
“Consequently, the pending claims are directed to a practical application and thus are patent eligible under § 101. 
Furthermore, it is respectfully submitted that the claims also qualify as "significantly more"...”  
Examiner responds:
Examiner maintains all the computer hardware mentioned in the claims (e.g., memory, circuitry, database, etc) are stated at a high level and can be replaced by any similar generic components. The Applicant’s Specification merely requires [0025] “a computer program product that includes computer program code means for controlling one or more processors of the control system in such a manner that the control system performs the proposed method; and it relates, in particular, to a computer program product that includes a computer-readable medium containing the computer program code means for the processors.” The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. 	Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  The addition of machine learning, pattern recognition, random forest processing, etc. are mentioned at a high level and only utilize the generic concepts and provide no advancements within those technical fields.
As claimed,  it’s unclear whether parameters include self-reported (written or oral) data whereby any smartphone or tablet may perform the function, such as any smoking cessation app, see VeryWellMind article, entitled, “3 Best Free iPhone Apps to Help You Quit Smoking” that states “This section of the app lets you log cravings as they come. You can analyze all of the details, including severity, emotional state, when it happened, and who you were with... Once you've logged numerous smoking urges, you can display them on a graph to see patterns. The tool even lets you use a map option to log where the craving happened. This feature is useful in revealing your unique triggers to smoke, some of which might surprise you.”   Or perhaps  a smoking behavioral detection via a mobile device  approach is used as in F. Joseph McClernon and Romit Roy Choudhury (“I Am Your Smartphone, and I Know You Are About to Smoke: The Application of Mobile Sensing and Computing Approaches to Smoking Research and Treatment” - 2013 May 23) that suggests much is known about the immediate and predictive antecedents of smoking lapse, which include situations (e.g., presence of other smokers),activities (e.g., alcohol consumption), and contexts (e.g., outside). 
Furthermore, certain biological information (i.e., heart rate) can be captured by a generic computing device, see CNET article, entitled, “How to track your heart rate with only your smartphone” or Saurabh Singh Thakur and Ram Babu Roy (“A Mobile App based Smoking Cessation Assistance using Automated Detection of Smoking Activity” - CoDS-COMAD ’18, January 11–13, 2018, Goa, India) that proposes a sensor-based approach for automated recognition of smoking activity. 

The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Examiner maintains the prior art describes all amended claims. No new nor additional prior art references were required.
Applicant’s amended claims are taught by the prior art references.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Therefore, the rejection under  35 USC § 103 remains.
Prior Art Cited But Not Applied


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eder (“AUTOMATED RISK TRANSFER SYSTEM”, U.S. Publication Number: 20120303408 A1) proposes a system for using artificial intelligence based cognitive learning methods to identify, measure and manage risks for a commercial enterprise on a continual basis.
Dorr (“SYSTEM AND METHOD FOR A LIFE SETTLEMENT AND/OR VIATICAL EXCHANGE”, U.S. Publication Number: 2006/0031151 A1) provides a  life exchange system and method for life settlement and/or viaticals are provided where a plurality of life insurance policies can be sorted and matched between brokers and funders.
Hersch (“TRANSFERRING INSURANCE POLICIES”, U.S. Publication Number: 20090281840 A1) compares privacy related information to at least one predefined characteristic and determine that there is a match between the privacy related information and the characteristic. Based at least in part on there being a match, the server may filter-out the insurance policy such that the information on the insurance policy is not provided.
Wikipedia entry for "Random Forest" which teaches "The selection of a random subset of features is an example of the random subspace method, which, in Ho's formulation, is a way to implement the "stochastic discrimination" approach to classification proposed by Eugene Kleinberg"
VeryWellMind article, entitled, “3 Best Free iPhone Apps to Help You Quit Smoking” states “This section of the app lets you log cravings as they come. You can analyze all of the details, including severity, emotional state, when it happened, and who you were with... Once you've logged numerous smoking urges, you can display them on a graph to see patterns. The tool even lets you use a map option to log where the craving happened. This feature is useful in revealing your unique triggers to smoke, some of which might surprise you.”
CNET article, entitled, “How to track your heart rate with only your smartphone” teaches “You don't need a heart rate monitor or smartwatch to take your pulse -- these three apps can do it with your phone.”
Saurabh Singh Thakur and Ram Babu Roy (“A Mobile App based Smoking Cessation Assistance using Automated Detection of Smoking Activity” - CoDS-COMAD ’18, January 11–13, 2018, Goa, India) proposes a sensor-based approach for automated recognition of smoking activity. That may be used for providing interventions in near real-time via mobile app to promote smoking cessation.
F. Joseph McClernon and Romit Roy Choudhury (“I Am Your Smartphone, and I Know You Are About to Smoke: The Application of Mobile Sensing and Computing Approaches to Smoking Research and Treatment” - 2013 May 23) suggests much is known about the immediate and predictive antecedents of smoking lapse, which include situations (e.g., presence of other smokers),activities (e.g., alcohol consumption), and contexts (e.g., outside). This commentary suggests smartphone-based systems could be used to infer these predictive antecedents in real time and provide the smoker with just-in-time intervention. The smartphone of today is equipped with an array of sensors, including GPS, cameras, light sensors, barometers, accelerometers, and so forth, that provide information regarding physical location, human movement, ambient sounds, and visual imagery
MedicalExpo.com (“Medical tablet PCs”, 2021) suggests that a traditional tablet computer may serve as a medical device.

    PNG
    media_image3.png
    983
    1891
    media_image3.png
    Greyscale



Conclusion




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697